 

Exhibit 10.2

EXECUTION VERSION

INCREMENTAL REVOLVING JOINDER AGREEMENT

THIS INCREMENTAL REVOLVING JOINDER AGREEMENT, dated as of January 6, 2016 (this
“Agreement”), by and among Cypress Semiconductor Corporation (the “Borrower”),
the lenders set forth on Schedule I attached hereto (each an “Initial
Incremental Revolving Loan Lender” and collectively the “Initial Incremental
Revolving Loan Lenders” and, together with any financial institution that holds
an Incremental Revolving Loan Commitment (as defined below) pursuant to Section
11.06 of the Credit Agreement (as defined below), the “Incremental Revolving
Loan Lenders”) and Morgan Stanley Senior Funding, Inc., as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, including by that certain Amendment No. 1 to
Amended and Restated Credit and Guaranty Agreement, dated as of October 20,
2015, by and among the Borrower, the Administrative Agent, the Guarantors party
thereto and the Lenders party thereto, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, as collateral agent and as swing line lender and Morgan
Stanley Bank, N.A., as issuing bank;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request a New Revolving Loan Commitment by entering into a Joinder
Agreement with a New Revolving Loan Lender; and

WHEREAS, each Initial Incremental Revolving Loan Lender will become a New
Revolving Loan Lender in respect of the Incremental Revolving Loan Commitment
(as defined below) which will become a New Revolving Loan Commitment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Initial Incremental Revolving Loan Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
the Administrative Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto (and the Administrative
Agent hereby accepts such appointment); (iv) appoints and authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto (and the
Collateral Agent hereby accepts such appointment) and (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

 

Each Initial Incremental Revolving Loan Lender hereby commits to provide its
Incremental Revolving Loan Commitment to the Borrower on the following terms and
conditions:

1. Appointment of Lead Arranger and Agents. Credit Suisse Securities (USA) LLC
(“CS”) is hereby appointed (and CS hereby accepts such appointment) Lead
Arranger and Bookrunner hereunder and under the other Credit Documents and each
Initial Incremental Revolving Loan Lender (including in its capacities as a
potential counterparty under a Secured Hedge Agreement or Secured Treasury
Services Agreement) and the Borrower hereby authorize CS (and CS hereby accepts
such appointment) to act as Lead Arranger and Bookrunner in accordance with the
terms hereof and the other Credit Documents (in such capacities, the “Lead
Arranger”). Each Initial Incremental Revolving Loan Lender acknowledges that it
has, independently and without reliance upon the Lead Arranger or Bookrunner and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Initial
Incremental Revolving Loan Lender also acknowledges that it will, independently
and without reliance upon the Lead Arranger or Bookrunner and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. The Lead Arranger or Bookrunner shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Initial Incremental
Revolving Loan Lenders or to provide any Initial Incremental Revolving Loan
Lender with any credit or other information with respect thereto, whether coming
into its possession before providing the Incremental Revolving Loan Commitment
or at any time or times thereafter, and the Lead Arranger or Bookrunner shall
have not any responsibility with respect to the accuracy of or the completeness
of any information provided to the Initial Incremental Revolving Loan Lenders.

2. Incremental Revolving Loan Commitment. The New Revolving Loan Commitment of
the Initial Incremental Revolving Loan Lenders (such commitment, the
“Incremental Revolving Loan Commitment”) is $90,000,000. Each Initial
Incremental Revolving Loan Lender severally agrees to make Revolving Loans to
the Borrower from time to time in an aggregate amount up to but not exceeding
the amount set opposite such Initial Incremental Revolving Loan Lender’s name on
Schedule I attached hereto, subject to the terms of the Credit Agreement.

On the Closing Date, (a) each of the existing Lenders with Revolving Exposure
immediately prior to the effectiveness of this Agreement (the “Existing
Lenders”) shall assign to each Initial Incremental Revolving Loan Lender, and
each Initial Incremental Revolving Loan Lender shall purchase from each Existing
Lender, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on the Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by Existing Lenders and Initial
Incremental Revolving Loan Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of the Incremental Revolving
Loan Commitment to the Revolving Commitments, (b) each Incremental Revolving
Loan Commitment shall be deemed for all purposes a Revolving Commitment and each
Loan made thereunder shall be deemed, for all purposes, a Revolving Loan and (c)
each Initial Incremental Revolving Loan Lender shall become a Lender with
respect to the Incremental Revolving Loan Commitment and all matters relating
thereto.

3. Conditions Precedent.

(a) The effectiveness of this Agreement and the obligations of each Initial
Incremental Revolving Loan Lender to make any Credit Extension under the
Incremental Revolving Loan Commitment on the Closing Date shall be subject to
the satisfaction, or waiver in accordance with Section 11.05 of the Credit
Agreement, of the following conditions on or before the Closing Date:

 

(i)

as of the Closing Date, the representations and warranties contained in the
Credit Agreement and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such

2

--------------------------------------------------------------------------------

 

 

materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; 

 

(ii)

as of the Closing Date, no event shall have occurred and be continuing or would
result from the consummation of the Credit Extension on the Closing Date that
would constitute an Event of Default or a Default;

 

(iii)

the Administrative Agent and the Lead Arranger shall have received (A) a
customary solvency certificate from the chief financial officer of the Borrower,
(B) customary opinions of counsel to the Borrower and the Guarantors, (C)
customary corporate resolutions and closing certificates and (D) if requested by
any Initial Incremental Revolving Loan Lender, a Revolving Loan Note executed by
the Borrower in favor of such Initial Incremental Revolving Loan Lender;

 

(iv)

all fees due to the Administrative Agent, the Lead Arranger and the Initial
Incremental Revolving Loan Lenders as agreed by the Borrower and the Initial
Incremental Revolving Loan Lenders, and all expenses to be paid or reimbursed
under the Engagement Letter or any Credit Document to the Administrative Agent,
the Lead Arranger and the Initial Incremental Revolving Loan Lenders that have
been invoiced at least two Business Days prior to the Closing Date, shall have
been paid;

 

(v)

so long as requested at least ten Business Days prior to the Closing Date, each
Initial Incremental Revolving Loan Lender shall have received at least three
Business Days prior to the Closing Date, all documentation and other information
with respect to the Borrower and the Guarantors that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act;

3

--------------------------------------------------------------------------------

 

 

(vi)

the Administrative Agent and the Lead Arranger shall have received: (A) the
audited consolidated balance sheets and related consolidated statements of
operations, cash flows and shareholders’ equity of the Borrower for the three
most recently completed Fiscal Years of the Borrower ended at least 90 days
before the Closing Date, accompanied by an unqualified report thereon by their
respective independent registered public accountants; (B) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of each of the Borrower for each subsequent Fiscal Quarter of the Borrower ended
at least 45 days before the Closing Date; and (C) pro forma balance sheet and
related statement of operations of the Borrower and its Subsidiaries as of and
for the most recent Fiscal Year for which audited financial statements are
required and any interim period and as of and for the period ending with the
latest annual or quarterly period of the Borrower covered by clauses (A) and (B)
above, in each case after giving effect to the Credit Extension under this
Agreement (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and comply with in all material respects the
requirements of Regulation S-X under the Securities Act and all other accounting
rules and regulations of the Securities and Exchange Commission promulgated
thereunder applicable to a registration statement under the Securities Act on
Form S-1 (except that it is understood and agreed that the Pro Forma Financial
Statements for any last 12-month period which does not correspond with a Fiscal
Year end may not comply with Regulation S-X only insofar that Regulation S-X
contemplates Fiscal Year and interim period pro forma financial statements
rather than “last 12-month” pro forma financial statements); and 

 

(vii)

as of the Closing Date, (x) the Borrower and its Restricted Subsidiaries shall
be in pro forma compliance with each of the covenants set forth in Article 7 of
the Credit Agreement as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) of the Credit Agreement after giving effect
to the Incremental Revolving Loan Commitment and treating the Incremental
Revolving Commitment as fully drawn and (y) the pro forma Total Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter or Fiscal Year for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) of the Credit Agreement (after giving effect to the Incremental Revolving
Loan Commitment and treating the Incremental Revolving Loan Commitment as fully
drawn) shall be less than 3.25 to 1.00.

(b) The obligation of each Incremental Revolving Loan Lender to make any Loan on
any Credit Date after the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 11.06 of the Credit Agreement, of the conditions set
forth in Section 3.02 of the Credit Agreement.

4. Post-Closing Obligations. Each applicable Credit Party shall deliver to
Administrative Agent the following with respect to each Closing Date Mortgaged
Property within 90 days of the Closing Date:

(a) fully executed and notarized amendments to the existing Mortgages securing
each Closing Date Mortgaged Property reasonably satisfactory to the Collateral
Agent (the “Mortgage Amendments”), in proper form for recording in all
appropriate places in all applicable jurisdictions;

(b) with respect to each Closing Date Mortgaged Property (other than the Closing
Date Mortgaged Property located in Austin, Texas (the “Texas Property”)), a
Mortgage modification endorsement ALTA 11-06 (or such similar mortgage
modification endorsement reasonably satisfactory to the Collateral Agent) to the
existing ALTA mortgagee title insurance policies insuring the Collateral Agent
with respect to each such Closing Date Mortgaged Property, and evidence
satisfactory to the Collateral Agent that such Credit

4

--------------------------------------------------------------------------------

 

Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy Update and all
recording and stamp taxes (including mortgage recording and intangible taxes, if
any) payable in connection with recording the Mortgage Amendments for each such
Closing Date Property in the appropriate real estate records; and

(c) with respect to the Texas Property, (A) an ALTA mortgagee title insurance
policy or unconditional commitment therefor issued by a title company reasonably
satisfactory to the Collateral Agent with respect to the Mortgage Amendment for
the Texas Property, in an amount not less than the fair market value of the
Texas Property, in form and substance reasonably satisfactory to the Collateral
Agent and (B) evidence satisfactory to the Collateral Agent that the applicable
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of such ALTA mortgagee title insurance
policy and all recording and stamp taxes (including mortgage recording and
intangible taxes, if any) payable in connection with recording the Mortgage
Amendment for the Texas Property in the appropriate real estate records.

Notwithstanding the foregoing, the requirements of this Section 4 shall be
deemed satisfied upon the Borrower satisfying its obligations under Section 10
of that certain Joinder Agreement, dated as of December 22, 2015, by and among
the Borrower, the lenders party thereto, and the Administrative Agent, and this
Section 4 shall not be in duplication of such requirements thereunder.

5. Indemnity. The Lead Arranger in its capacity as an arranger of the
Incremental Revolving Loan Commitment shall be deemed to be an “Indemnitee”
under Section 11.03 of the Credit Agreement and shall have all the rights with
respect thereto as if it were an “Indemnitee” thereunder.

6. Rights as Lender. The Lead Arranger in its capacity as an arranger of the
Incremental Revolving Loan Commitment shall be deemed to be a “Lender” under
Section 11.23 of the Credit Agreement and shall have all the rights with respect
thereto as if it were a “Lender” thereunder.

7. Assignments. The Administrative Agent hereby acknowledges and agrees that the
registration and processing fee of $3,500 shall not be payable with respect to
assignments of the Incremental Revolving Loan Commitments to or by any Initial
Incremental Revolving Loan Lender or its Affiliates.

8. Eligible Assignee. By its execution of this Agreement, each Initial
Incremental

Revolving Loan Lender represents and warrants that it is an Eligible Assignee.

9. Notice. For purposes of the Credit Agreement, the initial notice address of
each Initial Incremental Revolving Loan Lender shall be the address set forth
opposite such Initial Incremental Revolving Loan Lender on Schedule I attached
hereto.

10. Non-US Lenders. Each Initial Incremental Revolving Loan Lender shall have
delivered herewith to the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Initial Incremental Revolving Loan Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.20 of the Credit Agreement.

11. Recordation of the Incremental Revolving Loan Commitment. Upon execution and
delivery hereof, the Administrative Agent will record the Incremental Revolving
Loan Commitment provided by each Initial Incremental Revolving Loan Lender in
the Register.

12. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

5

--------------------------------------------------------------------------------

 

13. Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Revolving Loan Commitment and all Revolving Loans borrowed
thereunder shall otherwise be subject to the provisions of the Credit Agreement
and the other Credit Documents.

14. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

15. Reaffirmation by the Credit Parties. Without limiting its obligations under
or the provisions of the Credit Agreement and the Collateral Documents, each
Credit Party hereby (a) acknowledges that the terms “Obligations”, “Guaranteed
Obligations” and “Secured Obligations” (and terms of similar import used in the
Credit Documents) shall include the unpaid principal of, and accrued and unpaid
interest on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) any Revolving Loans incurred under the
Incremental Revolving Loan Commitment, (b) affirms and confirms its guaranty
obligations under Article 8 of the Credit Agreement and its pledges, grants,
indemnification obligations and other commitments and obligations under the
Credit Agreement and each Collateral Document to which it is a party, in each
case after giving effect to this Agreement and the effectiveness of the
Incremental Revolving Loan Commitment contemplated hereby, (c) agrees that each
Collateral Document to which it is a party and all guarantees, pledges, grants
and other commitments and obligations thereunder and under the Credit Agreement
shall continue to be in full force and effect following the effectiveness of
this Agreement (and shall apply in all respects to the obligations of the
Borrower in respect of the Incremental Revolving Loan Commitment and any
Revolving Loans incurred thereunder) and (d) confirms that all of the Liens and
security interests created and arising under the Collateral Documents remain in
full force and effect, and are not released or reduced, as collateral security
for the Secured Obligations (including any such Secured Obligations in respect
of the Incremental Revolving Loan Commitment and any Revolving Loans incurred
thereunder).

16. Effect of this Agreement. This Agreement shall constitute a “Joinder
Agreement” for all purposes of the Credit Agreement and the other Credit
Documents.

17. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

18. CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

19. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

[Remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, Executive Vice President, Finance & Administration and
Assistant Secretary

 

 

 

 

 

 

 

 

CYPRESS SEMICONDUCTOR (MINNESOTA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer and Vice President

 

 

 

 

 

 

 

 

SPANSION INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

SPANSION LLC

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, President and Secretary

 

 

 

 

 

 

 

 

SPANSION TECHNOLOGY LLC

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, President and Secretary

 

 

 

 

 

 

 

 

SPANSION INTERNATIONAL AM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, President and Secretary

 




Signature Page to Joinder

--------------------------------------------------------------------------------

 

 

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Geren

 

 

 

Name:

Thomas Geren

 

 

 

Title:

President

 

 

Signature Page to Joinder

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

 

Name:

Stephen B. King

 

 

 

Title:

Vice President

 

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Initial Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

Name:

Mikhail Faybusovich

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

 

Name:

Warren Van Heyst

 

 

 

Title:

Authorized Signatory

 

 

Signature Page to Joinder

--------------------------------------------------------------------------------

 

 

 

 

BMO HARRIS BANK, N.A., as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael Kus

 

 

 

Name:

Michael Kus

 

 

 

Title:

Managing Director

 

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

 

 

 

SUNTRUST BANK, as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Min Park

 

 

 

Name:

Min Park

 

 

 

Title:

Vice President

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A., as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeannette Lu

 

 

 

Name:

Jeannette Lu

 

 

 

Title:

Vice President

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY BANK, N.A., as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

 

Name:

Michael King

 

 

 

Title:

Authorized Signatory

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

 

 

 

BARCLAYS BANK PLC, as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Christopher Lee

 

 

 

Name:

Christopher Lee

 

 

 

Title:

Vice President

 

 

Signature Page to Incremental Revolving Joinder

--------------------------------------------------------------------------------

 

SCHEDULE I

Incremental Revolving Loan Commitment

 

Lender

 

Incremental

Revolving Loan

Commitment

 

Pro Rata

Share

 

Initial

Notice Address

Credit Suisse AG, Cayman Islands Branch

 

$45,000,000

 

50%

 

Eleven Madison Ave.

New York, NY 10010

BMO Harris Bank, N.A.

 

$10,000,000

 

11.11%

 

115 S. LaSalle Street

25th Floor

West Chicago, IL

60603

SunTrust Bank

 

$10,000,000

 

11.11%

 

3333 Peachtree Road

Suite 800

Atlanta, GA 30326

Bank of America, N.A.

 

$10,000,000

 

11.11%

 

315 Montgomery, 6th Floor

San Francisco, CA

94104

Barclays Bank PLC

 

$10,000,000

 

11.11%

 

745 7th Avenue

New York, NY 10019

Morgan Stanley Bank, N.A.

 

$5,000,000

 

5.56%

 

1585 Broadway

4th Floor

New York, NY 10036

Total

 

$90,000,000

 

100%

 

 

 

 